COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex Parte Nii-Otabil Nelson

Appellate case number:      01-17-00152-CR

Trial court case number:    1372073-B

Trial court:                182nd District Court of Harris County

       This Court’s May 25, 2017 Order had directed appellant’s counsel, Alphonsus O.
Ezeoke, to file a motion for rehearing addressing this Court’s March 28, 2017 Memo
Opinion dismissing this appeal for want of jurisdiction, along with a second motion for
an extension of time, within ten days of that Order or else appellant’s “Opening Brief”
would be stricken as non-compliant. See TEX. R. APP. P. 38.9(a); cf. id. 42.3(c).
Appellant has failed to timely respond.

        Accordingly, the Court sua sponte STRIKES appellant’s “Opening Brief” because
he failed to timely comply with this Court’s Order. See TEX. R. APP. P. 38.9(a), 42.3(c).
The Clerk of this Court is directed to mark appellant’s brief, received on May 19, 2017,
as stricken.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually

Date: June 13, 2017